                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                            8:16CR311

         vs.
                                                                   ORDER ON APPEARANCE FOR
 TOMMY L. CATCHINGS,                                             SUPERVISED RELEASE VIOLATION

                          Defendant.

        The defendant appeared before the Court by video conference on April 3, 2020 regarding Petition
for Offender Under Supervision [49]. Michael Hansen represented the defendant. Jody Mullis represented
the government. The defendant was advised of the alleged violation(s) of supervised release, right to retain
or appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to believe
the defendant violated the terms of supervised release and the defendant should be held to answer for a
final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final
dispositional hearing before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L. Hruska
U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:30 a.m. on May 27, 2020.
        The government moved for detention based upon risk of flight and danger.               The defendant
requested a detention hearing which was held. The court finds that the defendant failed to meet his burden
to establish by clear and convincing evidence that he will not flee or pose a danger to any other person or
to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for
detention is granted as to risk of flight and danger and the defendant shall be detained until further order of
the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity for
private consultation with defense counsel. Upon order of a United States court or upon request of an
attorney for the government, the person in charge of the corrections facility shall deliver the defendant to
the United States Marshal for an appearance in connection with a court proceeding.
        IT IS SO ORDERED.

        Dated this 3rd day of April, 2020.

                                                           BY THE COURT:

                                                           s/ Susan M. Bazis
                                                           United States Magistrate Judge
